The order, so far as appealed from, is unanimously modified so as to determine the assessed valuations for the years 1942-43, 1944r-45 and 1945-46 of the property in suit at $1,245,000, comprising $550,000 for the land and $695,000 for the building. The order is unanimously affirmed for 1943-44 inasmuch as the respondents have not appealed therefrom and the total assessment for that year is below those hereby determined for the other years. As so modified the order, so far as appealed from, is unanimously affirmed, with $20 costs and disbursements to the appellant. Settle order on notice. Present — Peck, P. J., Cohn, Callahan, Van Voorhis and Shientag, JJ.